PROSPECTUS 5,059,000 Shares $0.05 per share BigWest Environmental, Inc. Common Stock BigWest Environmental, Inc. is offering on a best-efforts basis 4,000,000 shares of its common stock at a price of $0.05 cents per share. The shares are intended to be sold directly through the efforts of Frank Rossana, the President, director and employee of BigWest. The intended methods of communication include, without limitation, telephone, small meetings of friends, family and business associates and personal contact. We have never intended and we do not intend to be a “shell” or “blank check company.” We have a specific business plan and we do not intend to engage in any merger, acquisition or business reorganization with any previously identified entity. There is no intention for the Company to use the Internet for the purpose of selling the shares registered in the Registration Statement filed with the Securities and Exchange Commission of which this Prospectus is a part. For more information, see "Plan of Distribution" on page The Company’s proceeds from the sale of the new shares to be issued in this offering will be payable to Delos Stock Transfer Company-Escrow Account fbo BigWest Environmental, Inc. All subscription funds will be held in the Escrow Account pending the clearance of all checks by the depository bank and subscription agreement acceptance by the Company. Once all checks are determined to be “good funds” by the Escrow Agent, funds will be transmitted to the accounts of the Company for their immediate use. See "Plan of Distribution." The offering shall terminate on the earlier of (i) the date when the Company decides to do so, or (ii) the date when the maximum offering is sold. BigWest may, at its discretion, extend the offer up to an additional two (2) years from the date this offer is declared effective. Prior to this offering, there has been no public market for BigWest Environmental, Inc.'s common stock. This investment involves a high degree of risk. This registration statement, of which this prospectus is a part, may be extended for a period of two years from the date the Securities and Exchange Commission deems it effective. Therefore, if the Company is unsuccessful in selling enough shares to implement their business plan, all who invested will loose their money. You should purchase shares only if you can afford a complete loss of your investment. See "Risk Factors" starting on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. BigWest Environmental, Inc. does not plan to use this offering prospectus before the effective date. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. BigWest may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this Prospectus isAugust 15,2008 1 TABLE OF CONTENT CONTENTS Page No. PROSPECTUS SUMMARY 3 BigWest Environmental, Inc 3 The Offering 3 Financial Data Summary 4 RISK FACTORS 5 Risks Relating to BigWest Environmental, Inc 5 Risks Relating to the Industry 8 Risks Relating to this Offering 11 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 15 DILUTION 15 PLAN OF DISTRIBUTION; TERMS OF OFFERING 16 Penny Stock Regulations 18 Blue Sky Restrictions on Resale 18 Section 15(g) of the Exchange Act 18 Offering Period and Expiration Date 18 Procedures for Subscribing 18 Right to Reject Subscriptions 18 Separate Account for Subscriptions 18 BUSINESS 19 Our Background 21 Our Business 21 The Energy Industry 21 Environmental Issues 22 Solar Park Design and Development 22 Our Competition 23 Our Research and Development 24 Government Regulation 24 Employees 24 Off Balance Sheet Arrangements 24 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 25 OR PLAN OF OPERATION 25 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 26 DIRECTOR, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 27 Background of Officers and Directors 27 EXECUTIVE COMPENSATION 27 Summary Compensation Table 27 Employment Agreements 27 Long-Term Incentive Plan Awards 27 Compensation of Directors 27 Indemnification 28 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 28 DESCRIPTION OF SECURITIES 28 Common Stock 28 No Cumulative Voting 28 Dividend Policy 28 Transfer Agent AVAILABLE INFORMATION 29 29 INTERESTS OF NAMED EXPERTS AND COUNSEL 29 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 30 LEGAL PROCEEDINGS 30 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 30 EXPERTS 30 LEGAL MATTERS 30 FINANCIAL STATEMENTS F-1 to F-14 2 PROSPECTUS SUMMARY The following summary is supported by reference to the more detailed information and the financial statements, including the notes thereto, appearing elsewhere in this Prospectus. Each prospective investor is urged to read this Prospectus in its entirety. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled "Risk Factors" on pages 5 - BigWest Environmental, Inc., a development stage enterpriseand a Nevada corporation (the "Company”), is a renewable energy company focused on the development and distribution of solar energy technologies and products for a wide range of applications including electric power generation from solar parks for distribution to commercial buildings and residential homes. The Company’s inception was February 28, 2008 and as of the date of this prospectus, we have generated no revenues from operations. We intend to enter into supply agreement(s) with manufacturers of solar electric power products and technologies which directly convert sunlight into electricity. To date, we have not secured any agreements with manufacturers and may be unable to do so. We are seeking solar cells that have very high conversion efficiency to sell and install these products in the mass market. We will then offer the solar power products including solar cells, solar panels and inverters which convert sunlight to electricity compatible with the utility network to our customers. Our initial solar sales efforts will be focused on residential and commercial applications where the high performance of our selected solar power products will provide customer benefits. We will sell our products in the various regions of the country where the State Governments offer tax or tax credit incentives in hopes of accelerating solar power adoption. In addition, we have researched several sectors of the solar products markets as potential areas of interest for acquisitions, marketing agreements, strategic alliances, joint ventures and other business partnership opportunities with the potential to support the expansion of our business. The following summary highlights selected information contained in this prospectus.
